Citation Nr: 1712538	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the service-connected hemorrhoids with rectal prolapse, status post hemorrhoidectomy (hemorrhoids).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.

On his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in January 2013, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704, a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.  

A review of the record reveals that in a September 2010 rating decision the Agency of Original Jurisdiction (AOJ) continued a noncompensable rating for the Veteran's hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  However, after the Veteran submitted a notice of disagreement (NOD) and additional evidence, in a September 2011 rating decision, the AOJ recharacterized the Veteran's service-connected disability as "hemorrhoids with rectal prolapse, status post hemorrhoidectomy," and increased the disability rating from noncompensable rating to 30 percent under 38 C.F.R. § 4.114, Diagnostic Code 7334, effective July 21, 2010, the date VA received the Veteran's claim.  Therefore, the issue has been characterized as such on the title page.  

In August 2014, the Board remanded the case to the RO for further development and adjudicative action.  The Board instructed the RO to issue a statement of the case (SOC) for the Veteran's claim for entitlement to an effective date prior to December 18, 2006, for the award of additional compensation for a dependent.   See Manlincon v. West, 12 Vet. App. 238 (1999), and 38 C.F.R. § 19.9 (c).  An SOC was issued in October 2014, after which the Veteran did not file a substantive appeal.  Thus, that issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.202.


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he is entitled to a higher rating for his service-connected hemorrhoids. 

A consultation from June 2011 indicates a recommendation for a fee-based hemorrhoidectomy under spinal anesthesia with sigmoidoscopy at San Juan De Dios Hospital.  In his November 2011 substantive appeal, the Veteran reported he had undergone surgery on "July 4, [20]11 and a follow-up with the surgeon on November 2, 2011."  He reported he was diagnosed with an anal fissure and the surgeon recommended he have another surgery to remove the fissure.  There are treatment notes from June 2011 and September 2012, but no treatment notes from the period when the Veteran underwent surgery.  These treatment notes are integral to an evaluation of the state of the Veteran's service-connected disability.  As such, remand is warranted to attempt to obtain these records.   

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Specifically, request all of the Veteran's treatment records located at San Juan de Dios hospital, or any other facility identified by the Veteran, including those treatment records that document his hemorrhoidectomy and sigmoidoscopy in 2011.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, consider whether additional development is warranted and readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

